SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 20, 2020, by and among APARTMENT INVESTMENT AND
MANAGEMENT COMPANY, a Maryland corporation (the “REIT”), AIMCO PROPERTIES, L.P.,
a Delaware limited partnership (“AIMCO”) and AIMCO/BETHESDA HOLDINGS, INC., a
Delaware corporation (“AIMCO/Bethesda”) (the REIT, AIMCO and AIMCO/Bethesda are
hereinafter collectively referred to as the “Borrowers”), LAC PROPERTIES
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (“LAC”), EACH OTHER
PARTY LISTED AS A “GUARANTOR” ON THE SIGNATURE PAGES HERETO (together with LAC,
collectively, the “Guarantors”), AIMCO SUBSIDIARY REIT I, LLC, a Delaware
limited liability company (“ASR”, and together with LAC, collectively, the
“Non-Borrower Pledgors”; and the Non-Borrower Pledgors and AIMCO are hereinafter
sometimes referred to collectively as the “Pledgors”), OXFORD HOLDING
CORPORATION, a Maryland corporation (“OHC”, and together with AIMCO and
AIMCO/Bethesda, collectively, the “Intra-Company Lenders”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), as Agent for itself and the other Lenders from time to
time a party to the Credit Agreement (as hereinafter defined) (KeyBank, in its
capacity as Agent, is hereinafter referred to as “Administrative Agent”), and
each of the undersigned “Lenders” (hereinafter referred to collectively as the
“Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrowers, KeyBank, Administrative Agent and the other Lenders,
among others, are party to that certain Second Amended and Restated Senior
Secured Credit Agreement dated as of June 30, 2017, as amended by that certain
First Amendment to Credit Agreement dated May 21, 2018 (as the same may have
been varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated prior to the date hereof, the “Credit Agreement”);

WHEREAS, the Guarantors executed and delivered to Administrative Agent and the
Lenders that certain Amended and Restated Guaranty dated as of December 22,
2016, as amended by that certain Omnibus Amendment to Loan Documents (the
“Omnibus Amendment”) dated as of June 30, 2017, by and between Borrowers,
Guarantors, KeyBank and certain other parties (as the same may be further
varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated, the “Guaranty”), or subsequently became party thereto by
executing and delivering that certain Joinder Agreement dated December 7, 2018
(the “2018 Joinder Agreement”);

WHEREAS, AIMCO executed and delivered to Administrative Agent that certain
Amended and Restated Security Agreement (Securities) dated as of December 22,
2016, as amended by the Omnibus Amendment (as the same may be further varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated, the “Borrower Pledge Agreement”);

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

WHEREAS, Non-Borrower Pledgors executed and delivered to Administrative Agent
that certain Amended and Restated Security Agreement (Securities) dated as of
December 22, 2016, as amended by the Omnibus Amendment (as the same may be
further varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated, the “Non-Borrower Pledge Agreement”);

WHEREAS, the Borrowers, the Guarantors, the Intra-Company Lenders and
Administrative Agent entered into that certain Amended and Restated
Intra-Company Loan Subordination Agreement dated as of December 22, 2016, as
amended by the Omnibus Amendment (as the same may be further varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated,
the “Intra-Company Loan Subordination Agreement”), or subsequently became party
thereto pursuant to the 2018 Joinder Agreement;

WHEREAS, the Borrowers and the Guarantors have requested that the Lenders modify
the Credit Agreement in certain respects and the Lenders have agreed to
modifications on the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth herein below, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged, and as a material inducement to the Lenders to agree to such
modifications, the parties do hereby covenant and agree as follows:

1.Definitions.  Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.

2.Modification of the Credit Agreement.  The Borrowers, Administrative Agent and
the Lenders do hereby modify and amend the Credit Agreement as follows:

(a)By deleting in their entirety the definitions of “Extension Option”, “First
Extension Option”, “Fourth Extension Option”, “Lockedout Cap”, “Lockedout Term
Loans”, “Lockout Period”, “Second Extension Option”, “Specified Acquisition”,
“Third Extension Option”, “Treasury Rate” and “Yield Maintenance Premium”.

(b)By inserting the following new definitions in Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

““KeyBanc Capital Markets” means KeyBanc Capital Markets, Inc.”

““Second Amendment Date” means April 20, 2020.”

(c)By deleting in its entirety the second (2nd) sentence of the definition of
“Aggregate Revolving Credit Commitments” appearing in Section 1.01 of the Credit
Agreement and inserting in lieu thereof the following new sentence:

“The Aggregate Revolving Credit Commitments on the Second Amendment Date are
$800,000,000.”

2

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

(d)By deleting in its entirety the second (2nd) sentence of the definition of
“Aggregate Term Loan Commitments” appearing in Section 1.01 of the Credit
Agreement and inserting in lieu thereof the following new sentence:

“The Aggregate Term Loan Commitments on the Second Amendment Date are
$350,000,000.00.”

(e)By deleting in its entirety clause (g) of the definition of “Applicable
Percentage” appearing in Section 1.01 of the Credit Agreement and inserting in
lieu thereof the following new clause (g):

“(g)The Applicable Percentage of each Lender as of the Second Amendment Date is
set forth opposite the name of such Lender on Schedule 2.01A or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.”

(f)By deleting in its entirety the table set forth in the definition of
“Applicable Rate” appearing in Section 1.01 of the Credit Agreement and
inserting in lieu thereof the following new table:

Pricing
Level


Credit Rating Level


Revolving Loans


Term Loans

Eurodollar Rate Loans & Letters of Credit Fees

Base Rate Loans

Eurodollar Rate Loans

Base Rate Loans

I

Credit Rating Level 1

0.825%

0.0%

1.40%

0.40%

II

Credit Rating Level 2

0.90%

0.0%

1.45%

0.45%

III

Credit Rating Level 3

1.00%

0.0%

1.60%

0.60%

IV

Credit Rating Level 4

1.20%

0.20%

1.85%

0.85%

V

Credit Rating Level 5

1.55%

0.55%

2.25%

1.25%

 

(g)By deleting in its entirety the last sentence of the definition of “EBITDA”
appearing in Section 1.01 of the Credit Agreement.

(h)By deleting in its entirety the last sentence of the definition of
“Eurodollar Rate” and by inserting in lieu thereof the following new sentence:

3

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

“Notwithstanding the foregoing, (X) for all Term Loans that bear interest at a
rate based on the Eurodollar Rate, if at any time the Eurodollar Rate determined
as provided above is less than one-half percent (0.5%), such rate shall be
deemed to be one-half percent (0.5%), and (Y) for all Loans other than Term
Loans that bear interest at a rate based on the Eurodollar Rate, if at any time
the Eurodollar Rate determined as provided above is less than zero percent (0%),
such rate shall be deemed to be zero percent (0%) for purposes of this
Agreement.”

(i)By deleting in its entirety the definition of “Fee Letter” appearing in
Section 1.01 of the Credit Agreement and inserting in lieu thereof the following
new definition:

““Fee Letter” means the letter agreements, (i) dated November 21, 2016, among
the REIT, the Administrative Agent, KeyBanc Capital Markets, Wells Fargo and
Wells Fargo Securities, (ii) dated June 15, 2017, among the Borrowers, the
Administrative Agent, KeyBanc Capital Markets, Wells Fargo, Wells Fargo
Securities, PNC and PNC Capital Markets LLC, (iii) dated November 22, 2016 and
April 9, 2020, among the REIT, PNC and PNC Capital Markets LLC (provided that
Administrative Agent shall not be required to monitor compliance or enforce the
terms of the fee letters described in this clause (iii) or have any
responsibility or liability with respect thereto) and (iv) dated March 27, 2020,
among Borrowers, the Administrative Agent and KeyBanc Capital Markets.”

(j)By deleting the last sentence of the definition of “Funds From Operations”
appearing in Section 1.01 of the Credit Agreement.

(k)By deleting in its entirety the last sentence of the definition of
“Guarantor” appearing in Section 1.01 of the Credit Agreement and by inserting
in lieu thereof the following new sentence:

“The Guarantors as of the Second Amendment Date are set forth on Schedule 1.01G
attached hereto.”

(l)By deleting in its entirety the definition of “Initial Term Loan Maturity
Date” appearing in Section 1.01 of the Credit Agreement and inserting in lieu
thereof the following new definition:

““Initial Term Loan Maturity Date” means April 20, 2021.”

(m)By deleting in its entirety the definition of “Joint Lead Arrangers”
appearing in Section 1.01 of the Credit Agreement and by inserting in lieu
thereof the following new definition:

““Joint Lead Arrangers” means, as to the Revolving Credit Facility, KeyBanc
Capital Markets, Wells Fargo Securities and PNC Capital Markets LLC, in their
capacities as joint lead arrangers and joint book managers and, as to the Term
Loan Facility, KeyBanc Capital Markets, PNC Capital

4

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

Markets LLC, Regions Capital Markets, Zions Bancorporation, N.A., dba Zions
First National Bank, and Bank of the West, in their capacities as joint lead
arrangers and joint book managers.”

(n)By deleting in its entirety the parenthetical “(including as increased under
Section 2.17)” appearing at the end of the definition of “Revolving Credit
Commitment” appearing in Section 1.01 of the Credit Agreement.

(o)By deleting in its entirety the definition of “Syndication Agents” appearing
in Section 1.01 of the Credit Agreement and by inserting in lieu thereof the
following new definition:

““Syndication Agents” means, as to the Revolving Credit Facility, Wells Fargo
and PNC, in their capacities as syndication agents under this Agreement and, as
to the Term Loan Facility, PNC, Regions Bank, Zions Bancorporation, N.A., dba
Zions First National Bank, and Bank of the West, in their capacities as
syndication agents under this Agreement.”

(p)By deleting the words “Closing Date” appearing in clause (a) of the
definition of “Term Loan Lender” appearing in Section 1.01 of the Credit
Agreement and inserting in lieu thereof the words “Second Amendment Date”.

(q)By deleting the defined term “Closing Date” each time it appears in Section
2.01(b) of the Credit Agreement and inserting in lieu thereof the defined term
“Second Amendment Date”.

(r)By deleting the parenthetical “(subject, in any event, to Section 2.05(d)
with respect to any prepayment of Term Loans)” appearing in the first (1st)
sentence of Section 2.05(a)”.

(s)By deleting in its entirety Section 2.05(d).  

(t)By deleting in its entirety Section 2.16 of the Credit Agreement in its
entirety and inserting in lieu thereof the following new Section 2.16:

“2.16  Extension of Initial Term Loan Maturity Date

.

The Borrowers shall have the right and option to extend the Initial Term Loan
Maturity Date to April 20, 2022, upon satisfaction of solely the following
conditions precedent, which must be satisfied at or prior to the effectiveness
of any extension of the Initial Term Loan Maturity Date:  

(a)Extension Request.  The Borrowers shall deliver written notice of such
request (the “Extension Request”) to the Administrative Agent at least thirty
(30) days prior to (but not more than one hundred twenty (120) days prior to)
the Initial Term Loan Maturity Date.

(b)Payment of Extension Fee.  The Borrowers shall pay to the Administrative
Agent for the pro rata accounts of the Term Loan Lenders

5

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

in accordance with the outstanding principal amount of their respective Term
Loans an extension fee in an aggregate amount equal to 0.20% of the outstanding
principal amount of the Term Loans on the Initial Term Loan Maturity Date, which
fee shall, when paid, be fully earned and non-refundable under any
circumstances.

(c)No Default.  On the Initial Term Loan Maturity Date there shall exist no
Default or Event of Default.

(d)Representations and Warranties. The representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Initial Term Loan Maturity Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.

(e)Beneficial Ownership Certification.  If requested by the Administrative Agent
or any Lender, each Borrower shall have delivered, at least two (2) Business Day
prior to the Initial Term Loan Maturity Date, to the Administrative Agent (and
any such Lender) a completed and executed Beneficial Ownership Certification.

(u)By deleting in its entirety Section 2.17 of the Credit Agreement. Each and
every reference to Section 2.17 in the Credit Agreement is hereby omitted and of
no further force and effect.

(v)By (i) deleting the defined term “Closing Date” each time it appears in
Section 5.13 of the Credit Agreement and inserting in lieu thereof the defined
term “Second Amendment Date” and (ii) deleting the words “May 2017 financial
information” appearing in Section 5.13 of the Credit Agreement and inserting in
lieu thereof the words “the most recently delivered financial information.”

(w)By deleting in its entirety Section 6.11 of the Credit Agreement and
inserting in lieu thereof the following new Section 6.11:

“6.11

Use of Proceeds.  The proceeds of Revolving Loans and Term Loans will be
available to the Borrowers to fund working capital and other corporate purposes,
including acquisitions, development and redevelopment of properties, Restricted
Payments permitted pursuant to Section 7.06, and the refinancing of existing and
future Indebtedness, all in accordance with this Agreement.”

 

(x)By deleting in its entirety Schedule 1.01G attached to the Credit Agreement
and inserting in lieu thereof Schedule 1.01G attached hereto.

6

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

(y)By deleting in its entirety Schedule 2.01A attached to the Credit Agreement
and inserting in lieu thereof Schedule 2.01A attached hereto. The Loan Parties
hereby acknowledge and agree that as of the Amendment Closing Date (as
hereinafter defined) and following satisfaction of all conditions thereto as
provided herein, the amount of each Lender’s Revolving Credit Commitment and/or
Term Loan Commitment, as applicable, shall be the amount set forth on Schedule
2.01A  attached hereto.  On the Amendment Closing Date, each of the Term Loan
Lenders (as such term has been modified by this Amendment) shall be issued a
Term Loan Note in the principal face amount of its Term Loan Commitment, which
will be a “Term Loan Note” under the Credit Agreement.  

(z)By deleting in its entirety Schedule 5.13 attached to the Credit Agreement
and inserting in lieu thereof Schedule 5.13 attached hereto.

3.Termination of Waiver.  Borrowers and Guarantors hereby acknowledge and agree
that the consent to the “Consent Item” granted by the Required Lenders pursuant
to that certain letter agreement dated March 12, 2020 among Borrowers,
Guarantors and the Lenders party thereto (the “Waiver Letter”) is rescinded with
respect to any purchase, redemption or other acquisition of REIT common stock
made after the Amendment Closing Date, and, from and after the Amendment Closing
Date, Borrowers shall comply with Section 7.06(c) of the Credit Agreement in all
respects without regard to such Consent Item or any other consent, waiver or
accommodation set forth in the Waiver Letter.    

4.Conditions.  The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent (the date all such conditions
have been satisfied or waived in writing by the Lenders hereinafter referred to
as the “Amendment Closing Date”):

(a)Execution of this Amendment; Term Loan Notes.  The Administrative Agent shall
have received (i) executed originals of counterpart signature pages to this
Amendment from the Borrowers, the other Loan Parties, the Intra-Company Lenders
and the Lenders (provided, however, that the Administrative Agent shall accept
executed counterparts of signature pages to this Amendment by telecopy or other
electronic image (e.g., “PDF” or “TIF” via electronic mail) from Lenders for
purposes of satisfying the condition set forth in this Section 4(a)(i) so long
as any such Lenders delivering counterparts by telecopy or other electronic
image deliver to the Agent manually-signed original counterparts as soon as
practicable after the Amendment Closing Date), and (ii) an original Term Loan
Note executed by the Borrowers in favor of each Term Loan Lender requesting a
Term Loan Note.

(b)No Default.  There shall exist no Default or Event of Default as of the
Amendment Closing Date.

(c)Representations and Warranties.  The representations and warranties of the
Borrowers and each other Loan Party contained in Article V of the Credit
Agreement and in each other Loan Document (in each case, as modified herein)
shall be true and correct in all material respects on the Amendment Closing Date
(except to the extent such representations and warranties specifically relate to
an earlier date, in which case they shall only be required to have been true and
correct in all material respects as of such earlier date and except that for
purposes of this Section 4(c), the representations and warranties contained in
(X) subsections (a) and (c) of Section

7

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 6.01 of the Credit
Agreement (the “Current Audited Financial Statements”), and (Y) subsection (b)
of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clause (b) of Section 6.01 of the Credit
Agreement).

(d)Organizational and Authority Documents.  The Administrative Agent shall have
received (i) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization, (ii) such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized as of the date hereof to act as a Responsible Officer in connection
with this Amendment, the Term Loan Notes and any other documents or instruments
executed in connection herewith or therewith.

(e)Legal Opinions.  The Administrative Agent shall have received favorable
opinions of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, and such
local counsel to the Loan Parties reasonably satisfactory to the Administrative
Agent, in each case, as to matters concerning the Loan Parties and the Loan
Documents and in form and substance reasonably satisfactory to the
Administrative Agent.

(f)Closing Certificate. Borrowers shall have delivered to the Administrative
Agent a certificate signed by a Responsible Officer of the Borrowers (i)
certifying (A) that the conditions specified in this Section 4 have been
satisfied and (B) that there has been no event or circumstance since the date of
the Current Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (ii) either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required.

(g)Compliance and Solvency Certificates.  The Administrative Agent shall have
received (A) a duly completed Compliance Certificate calculated in good faith
based on the Current Audited Financial Statements, and (B) solvency certificate
in form and substance reasonably satisfactory to the Administrative Agent, in
each case signed by a Responsible Officer of the Borrowers.

(h)Fees and Expenses.  Any fees required to be paid hereunder on or before the
Amendment Closing Date shall have been paid (or will be paid out of proceeds of
a Borrowing made hereunder on the Amendment Closing Date). Unless waived by the
Administrative Agent, the Borrowers shall have paid (or will pay on the
Amendment Closing Date) all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced at least one (1) Business Day prior
to the Amendment Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and

8

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).

Without limiting the generality of the provisions of Section 9.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4, each Lender that has signed this Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Amendment Closing
Date specifying its objection thereto.

5.Expenses.  The Borrowers shall pay the reasonable fees and expenses of the
Administrative Agent in connection with this Amendment in accordance with
Section 10.04 of the Credit Agreement.

6.References to Credit Agreement.  All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.

7.Consent and Acknowledgment of the Loan Parties and Intra-Company Lenders.  By
execution of this Amendment, the Loan Parties and the Intra-Company Lenders
hereby expressly consent to the modification and amendment relating to the
Credit Agreement as set forth herein, and the Loan Parties and the Intra-Company
Lenders hereby acknowledge, represent and agree that the Loan Documents remain
in full force and effect and constitute the valid and legally binding
obligations of the Loan Parties and the Intra-Company Lenders enforceable
against such Persons in accordance with their respective terms. The Guarantors
acknowledge and agree that the Guaranteed Obligations (as such term is defined
in the Guaranty) shall include, without limitation, Borrowers’ Obligations with
respect to the Term Loans made on the Amendment Closing Date and any additional
Term Loans made pursuant to Section 2.17 of the Credit Agreement (as modified
hereby). The Pledgors acknowledge and agree that the Indebtedness (as such term
is defined in the applicable Pledge Agreement) shall include, without
limitation, Borrowers’ Obligations with respect to the Term Loans made on the
Amendment Closing Date and any additional Term Loans made pursuant to Section
2.17 of the Credit Agreement (as modified hereby).  The Intra-Company Lenders
acknowledge and agree that the Credit Facility (as such term is defined in the
Intra-Company Loan Subordination Agreement) shall include, without limitation,
Borrowers’ Obligations with respect to the Term Loans made on the Amendment
Closing Date and any additional Term Loans made pursuant to Section 2.17 of the
Credit Agreement (as modified hereby).  

8.Representations.  Each Borrower, each Guarantor, each Non-Borrower Pledgor and
each Intra-Company Lender hereby represents and warrants to Administrative Agent
and the Lenders as follows:

(a)Authorization.  The execution, delivery and performance by such Person, as
applicable, of this Amendment and any other documents executed in connection
herewith and the transactions contemplated hereby and thereby have been duly
authorized by all necessary

9

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person, its Properties, or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its respective property
is subject; or (iii) violate any Law, except to the extent that any of the
foregoing referred to in clause (ii) and (iii) could not reasonably be expected
to have a Material Adverse Effect.

(b)Enforceability.  This Amendment and any other documents executed in
connection herewith constitute the valid and legally binding obligations of each
such Person, enforceable in accordance with the respective terms and provisions
hereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(c)Reaffirmation.  Each such Person reaffirms and restates as of the date hereof
each and every representation and warranty made by such Person and its
Subsidiaries in the Loan Documents or otherwise made by or on behalf of such
Person in connection therewith (except to the extent such representations and
warranties specifically relate to an earlier date and except that the
representations and warranties contained in (X) subsections (a) and (c) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the Current
Audited Financial Statements, and (Y) subsection (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clause (b) of Section 6.01 of the Credit Agreement).

(d)Approvals.  The execution, delivery and performance of this Amendment and any
other documents executed in connection herewith and the transactions
contemplated hereby and thereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained.

9.No Default.  By execution hereof, the Borrowers certify that as of the date of
this Amendment and immediately after giving effect to this Amendment no Default
or Event of Default has occurred and is continuing.

10.Waiver of Claims. Each of the Loan Parties and the Intra-Company Lenders
acknowledges, represents and agrees that as of the date of this Amendment it has
no defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents, the administration or
funding of the Loans or with respect to any acts or omissions of the
Administrative Agent or any Lender, or any past or present officers, agents or
employees of the Administrative Agent or any Lender, and the Loan Parties and
the Intra-Company Lenders do hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action, if
any.

11.Ratification, etc.  Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties

10

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

hereto do hereby expressly ratify and confirm the Credit Agreement and the other
Loan Documents as modified and amended herein.  Nothing in this Amendment shall
be deemed or construed to constitute, and there has not otherwise occurred, a
novation, cancellation, satisfaction, release, extinguishment or substitution of
the indebtedness evidenced by the Notes or the other obligations of any of the
Loan Parties and/or the Intra-Company Lenders under the Loan Documents.

12.Amendment as Loan Document.  This Amendment shall constitute a Loan Document.

13.Counterparts.  This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic image (e.g., “PDF” or “TIF” via electronic mail) shall be effective
as delivery of a manually executed counterpart of this Amendment.

14.Miscellaneous.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.  All captions in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.

[remainder of this page intentionally left blank]

 

11

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment as of the day and year first above written.

BORROWERS:

APARTMENT INVESTMENT AND

MANAGEMENT COMPANY, a Maryland

corporation

By:   /s/ Patti K. Fielding

Name:  Patti K. Fielding

Title:  Executive Vice President, Treasurer and Debt

 

 

AIMCO PROPERTIES, L.P., a

Delaware limited partnership

 

By:

AIMCO-GP, INC., a Delaware

corporation, its General Partner

By:  /s/ Patti K. Fielding

Name: Patti K. Fielding

Title:  Executive Vice President, Treasurer and Debt

 

 

AIMCO/BETHESDA HOLDINGS, INC.,

a Delaware corporation

 

By:  /s/ Patti K. Fielding

Name: Patti K. Fielding

Title:  Executive Vice President, Treasurer and Debt

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

GUARANTORS:

AIMCO HOLDINGS QRS, INC.,

a Delaware corporation

AIMCO-LP TRUST,

a Delaware trust

AIMCO PROPERTIES FINANCE CORP.,

a Delaware corporation

ANGELES REALTY CORPORATION II,

a California corporation

CONCAP EQUITIES, INC.,

a Delaware corporation

AIMCO-GP, INC.,

a Delaware corporation

NHPMN-GP, INC.,

a Delaware corporation

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

NHP A&R SERVICES, LLC,

a Virginia limited liability company

 

By:AIMCO/Bethesda Holdings, Inc.,

a Delaware corporation,

its member

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

AIMCO IPLP, L.P.,

a Delaware limited partnership

 

By:AIMCO/IPT, Inc.,

a Delaware corporation,

its general partner

 

 

By:  /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

AIMCO HOLDINGS, L.P.,

a Delaware limited partnership

 

By:AIMCO Holdings QRS, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

AMBASSADOR APARTMENTS, L.P.,

a Delaware limited partnership

 

By: AIMCO QRS GP, LLC,

a Delaware limited liability company,

its general partner

 

By:AIMCO Properties, L.P.,

a Delaware limited partnership,

its member

 

By:AIMCO-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

 




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

LAC PROPERTIES OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:AIMCO GP LA, L.P.,

a Delaware limited partnership,

its general partner

 

By:AIMCO-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

GP-OP PROPERTY MANAGEMENT, LLC,

a Delaware limited liability company

 

By:AIMCO Properties, L.P.,

a Delaware limited partnership,

its member

 

By:AIMCO-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

NHPMN MANAGEMENT, LLC,

a Delaware limited liability company

 

By:AIMCO/Bethesda Holdings, Inc.,

a Delaware corporation,

its manager

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt


 

NHPMN MANAGEMENT, L.P.,

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

a Delaware limited partnership

 

By:NHPMN-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

OP PROPERTY MANAGEMENT, LLC,

a Delaware limited liability company

 

By:AIMCO Properties, L.P.,

a Delaware limited partnership,

its manager

 

By:AIMCO-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

OP PROPERTY MANAGEMENT, L.P.,

a Delaware limited partnership

 

By:NHPMN-GP, Inc.,

a Delaware corporation,

its managing general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

 




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

HUNT CLUB PARTNERS, L.L.C.,

a Maryland limited liability company

 

By:HC/OAC, L.L.C.,

a Maryland limited liability company,

its manager

 

By:OAC Investment, Inc.,

a Maryland corporation,

its manager

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

AIMCO SELECT PROPERTIES, L.P.,

a Delaware limited partnership

 

By:AIMCO Holdings, L.P.,

a Delaware limited partnership,

its general partner

 

By:AIMCO Holdings QRS, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

LAC PROPERTIES GP II LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:LAC Properties QRS II Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

WATERS LANDING PARTNERS, L.L.C.,

a Maryland limited liability company

 

By:WL/OAC, L.L.C.,

a Maryland limited liability company,

its manager

 

By:OAC Investment, Inc.,

a Maryland corporation,

its manager

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

AIMCO EASTPOINTE, LLC,

a Delaware limited liability company

 

By:AIMCO Properties, L.P.,

a Delaware limited partnership,

its member

 

By:AIMCO-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

RESCORP DEVELOPMENT, INC.,

an Illinois corporation

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

NHP PARTNERS TWO LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By: AIMCO Holdings, L.P.,

a Delaware limited partnership,

its general partner

 

By: AIMCO Holdings QRS, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

AIMCO 240 WEST 73RD STREET, LLC,

a Delaware limited liability company

 

By: AIMCO Select Properties, L.P.,

a Delaware limited partnership,

its member

 

By: AIMCO Holdings, L.P.,

a Delaware limited partnership,

its general partner

 

By: AIMCO Holdings QRS, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

AIMCO 240 WEST 73RD STREET CO-OWNER, LLC,

a Delaware limited liability company

 

By: AIMCO Properties, L.P.,

a Delaware limited partnership,

its member

 

By: AIMCO-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

LAKE RIDGE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,

a Maryland limited partnership

 

By: AIMCO/Lake Ridge, L.L.C.,

a Delaware limited liability company,

its general partner

 

By: AIMCO Properties, L.P.,

a Delaware limited partnership,

its member

 

By: AIMCO-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

AND

 

By:Oxford Equities Corporation,

an Indiana corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

AIMCO TREMONT, LLC,

a Delaware limited liability company

By: AIMCO Properties, L.P.,

a Delaware limited partnership,

its manager

 

By: AIMCO-GP, Inc.,

a Delaware corporation,

its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

AIMCO MERRILL HOUSE, L.L.C.,
a Delaware limited liability company

 

By:AIMCO PROPERTIES, L.P., a Delaware

limited partnership, its manager

 

By:AIMCO-GP, INC., a Delaware

corporation, its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

CAMARILLO-ROSEWOOD ASSOCIATES LIMITED PARTNERSHIP,

a California limited partnership

 

By:LAC PROPERTIES GP III LIMITED

PARTNERSHIP, a Delaware limited

partnership, its general partner

 

By:LAC PROPERTIES QRS III INC.,

a Delaware corporation, its general

partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

CCIP PLANTATION GARDENS, L.L.C.,
a Delaware limited liability company

 

By:CONCAP EQUITIES, INC., a Delaware

corporation, its managing member

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

AIMCO ESPLANADE AVENUE APARTMENTS, LLC,
a Delaware limited liability company

 

By:AIMCO PROPERTIES, L.P., a Delaware

limited partnership, its member

 

By:AIMCO-GP, INC., a Delaware

corporation, its general partner

 

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

 




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

ASR:

 

 

AIMCO SUBSIDIARY REIT I, LLC,

a Delaware limited liability company

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt

 

 

 




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

OHC:

 

 

OXFORD HOLDING CORPORATION,

a Maryland corporation

 

By:   /s/ Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President, Treasurer and Debt




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

LENDERS:

KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender

By:/s/ Jessica Lauerhass

Name:  Jessica Lauerhass
Title:    Vice President

WELLS FARGO BANK, N.A., as Syndication Agent and as a Lender

By:/s/ Michael Kaschke

Name: Michael Kaschke
Title: Vice President

PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

By:/s/ James A. Harmann

Name: James A. Harmann
Title: Senior Vice President

BANK OF AMERICA, N.A., as Co-Documentation Agent and as a Lender

By:/s/ Dennis Kwan

Name: Dennis Kwan
Title: Senior Vice President

REGIONS BANK, as Co-Documentation Agent and as a Lender

By:/s/ William Chalmers

Name: William Chalmers
Title: Assistant Vice President

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Co-Documentation Agent and as a Lender

By:/s/ Chris Albano

Name: Chris Albano
Title: Authorized Signatory

MORGAN STANLEY BANK, N.A, as a Lender

By:/s/ Jack Kuhns

Name: Jack Kuhns
Title: Authorized Signatory

BANK OF THE WEST, a California banking corporation, as a Lender

By:/s/ Stephanie Beggs

Name: Stephanie Beggs
Title: Vice President

By:/s/ Chuck Weerasooriya

Name: Chuck Weerasooriya
Title: Managing Director

U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender

By:/s/ Travis Myers

Name: Travis Myers
Title: Vice President

BMO HARRIS BANK, N.A., as Co-Documentation Agent and as a Lender

By:/s/ Michael Kauffman

Name: Michael Kauffman
Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent and as a Lender

By:/s/ Chadwick W. Shafer

Name: Chadwick W. Shafer
Title: Executive Director

ZIONS BANCORPORATION, N.A., dba ZIONS FIRST NATIONAL BANK (successor-in-interest
by merger to ZB, N.A., dba ZIONS FIRST NATIONAL BANK)

By:/s/ Jeffrey Holt

Name: Jeffrey Holt
Title: Senior Vice President

 

 

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1.01G

GUARANTORS AS OF THE SECOND AMENDMENT DATE

AIMCO 240 West 73RD Street Co-Owner, LLC

AIMCO 240 West 73RD Street, LLC

AIMCO Eastpointe, LLC

AIMCO Esplanade Avenue Apartments, LLC

AIMCO Holdings QRS, Inc.

Aimco Holdings, L.P.

AIMCO IPLP, L.P.

AIMCO Merrill House, L.L.C.

AIMCO Properties Finance Corp.

AIMCO Select Properties, L.P.

AIMCO Tremont, LLC

AIMCO-GP, Inc.

AIMCO-LP Trust

Ambassador Apartments, L.P.

Angeles Realty Corporation II

Camarillo-Rosewood Associates Limited Partnership

CCIP Plantation Gardens, L.L.C.

CONCAP Equities, INC.

GP-OP Property Management, LLC

Hunt Club Partners, L.L.C.

LAC Properties GP II Limited Partnership

LAC Properties Operating Partnership, L.P.

Lake Ridge-Oxford Associates Limited Partnership

NHP A&R Services, LLC

NHP Partners Two Limited Partnership

NHPMN Management, L.P.

NHPMN Management, LLC

NHPMN-GP, Inc.

OP Property Management, L.P.

OP Property Management, LLC

RESCORP Development, INC.

Waters Landing Partners, L.L.C.

 

 

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

SCHEDULE 2.01A

LENDERS AND COMMITMENTS

REVOLVING CREDIT COMMITMENTS

 

Lender

Commitment

Commitment Percentage

KeyBank National Association

$93,000,000.00

11.6250000%

Wells Fargo Bank, N.A.

$93,000,000.00

11.6250000%

PNC Bank, National Association

$93,000,000.00

11.6250000%

Bank of America, N.A.

$78,000,000.00

9.7500000%

Regions Bank

$78,000,000.00

9.7500000%

U.S. Bank National Association

$78,000,000.00

9.7500000%

Citibank, N.A.

$58,000,000.00

7.2500000%

BMO Harris Bank, N.A.

$55,000,000.00

6.8750000%

Bank of The West

$55,000,000.00

6.8750000%

JPMorgan Chase Bank, N.A.

$55,000,000.00

6.8750000%

Zions Bancorporation, N.A., d/b/a Zions First National Bank

$45,000,000.00

5.6250000%

Morgan Stanley Bank, N.A.

$19,000,000.00

2.3750000%

TOTAL

$800,000,000.00

100%

 

 

 

 

 

 

 

 

 

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

 

Term Loan Commitments

 

Lender

Commitment

Applicable Percentage

KeyBank National Association

$70,000,000.00

20.0000000%

PNC Bank, National Association

$70,000,000.00

20.0000000%

Regions Bank

$70,000,000.00

20.0000000%

Zions Bancorporation, N.A., dba Zions First National Bank

$70,000,000.00

20.0000000%

Bank of The West

$70,000,000.00

20.0000000%

Total:

$350,000,000.00

100%

 

 

 

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

SCHEDULE 5.13

SUBSIDIARIES

AS OF THE SECOND AMENDMENT DATE

 

1.

AIMCO-GP, INC.

 

2.

AIMCO-LP TRUST

 

3.

AIMCO PROPERTIES, L.P.

 

4.

1001 BB DRIVE, LLC

 

5.

1001 BRICKELL BAY DRIVE, LLC

 

6.

AF HOTEL PARCEL LESSEE, LLC

 

7.

AF HOTEL PARCEL LESSOR, LLC

 

8.

AF HOTEL PARCEL OPPORTUNITY FUND, LP

 

9.

AF HOTEL PARCEL OPPORTUNITY ZONE BUSINESS, LP

 

10.

AIC REIT PROPERTIES LLC

 

11.

AIMCO 1582 FIRST AVENUE, LLC

 

12.

AIMCO 159 FIRST STREET, LLC

 

13.

AIMCO 173 EAST 90TH STREET, LLC

 

14.

AIMCO 182-188 COLUMBUS AVENUE, LLC

 

15.

AIMCO 21 FITZSIMONS LICENSE, LLC

 

16.

AIMCO 21 FITZSIMONS, LLC

 

17.

AIMCO 234 EAST 88TH ST, LLC

 

18.

AIMCO 237 NINTH AVENUE, LLC

 

19.

AIMCO 240 WEST 73RD STREET CO-OWNER, LLC

 

20.

AIMCO 240 WEST 73RD STREET, LLC

 

21.

AIMCO 270 THIRD STREET, LLC

 

22.

AIMCO 306 EAST 89TH STREET, LLC

 

23.

AIMCO 311/313 EAST 73RD STREET, LLC

 

24.

AIMCO 3131 WALNUT STREET MEMBER I, LLC

 

25.

AIMCO 3131 WALNUT STREET MEMBER II, LLC

 

26.

AIMCO 3131 WALNUT STREET, LLC

 

27.

AIMCO 322 EAST 61ST STREET, LLC

 

28.

AIMCO 452 EAST 78TH STREET PROPERTY, LLC

 

29.

AIMCO 464-466 AMSTERDAM 200-210 WEST 83RD STREET, LLC

 

30.

AIMCO 50 ROGERS STREET, LLC

 

31.

AIMCO 510 EAST 88TH STREET PROPERTY, LLC

 

32.

AIMCO 514 EAST 88TH STREET, LLC

 

33.

AIMCO 518 EAST 88TH ST, LLC

 

34.

AIMCO 777 SOUTH BROAD MEMBER, LLC

 

35.

AIMCO 777 SOUTH BROAD, LLC

 

36.

AIMCO 88TH STREET/SECOND AVENUE PROPERTIES, LLC

 

37.

AIMCO ANGELES GP, LLC

 

38.

AIMCO AVERY ROW, LLC

 

39.

AIMCO BALAYE APARTMENTS I, LLC

 

40.

AIMCO BENT TREE, LLC

 

41.

AIMCO BOSTON LOFTS, L.P.

 

42.

AIMCO BRIAR RIDGE GP, LLC

 

43.

AIMCO BRIAR RIDGE, L.P.

 

44.

AIMCO BROADWAY LOFTS GP, LLC

 

45.

AIMCO BROADWAY LOFTS, L.P.

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

 

46.

AIMCO BUENA VISTA APARTMENTS GP, LLC

 

47.

AIMCO BUENA VISTA APARTMENTS, L.P.

 

48.

AIMCO BURKSHIRE COMMONS GP, LLC

 

49.

AIMCO CALHOUN CLUB, L.L.C.

 

50.

AIMCO CALHOUN, INC.

 

51.

AIMCO CALHOUN, L.L.C.

 

52.

AIMCO CANYON TERRACE GP, LLC

 

53.

AIMCO CANYON TERRACE, L.P.

 

54.

AIMCO CASA DEL MAR TIC, LLC

 

55.

AIMCO CASA DEL NORTE GP, LLC

 

56.

AIMCO CASA DEL NORTE LP, LLC

 

57.

AIMCO CHANTILLY GP, LLC

 

58.

AIMCO CHELSEA LAND, L.L.C.

 

59.

AIMCO CHESTNUT HALL GP, LLC

 

60.

AIMCO CHESTNUT HALL LIMITED PARTNERSHIP

 

61.

AIMCO CHESTNUT HILL GP, LLC

 

62.

AIMCO CLEARING ACCOUNT, LLC

 

63.

AIMCO COLUMBUS AVE., LLC

 

64.

AIMCO EASTPOINTE, LLC

 

65.

AIMCO ELM CREEK TOWNHOMES TWO, LLC

 

66.

AIMCO ELM CREEK, L.P.

 

67.

AIMCO ESPLANADE AVENUE APARTMENTS, LLC

 

68.

AIMCO FITZSIMONS 3A LESSEE, LLC

 

69.

AIMCO FITZSIMONS 3A LESSOR, LLC

 

70.

AIMCO FITZSIMONS 3A, LLC

 

71.

AIMCO FLAMINGO HEALTH CLUB, LLC

 

72.

AIMCO FOXCHASE GP, LLC

 

73.

AIMCO FOXCHASE, L.P.

 

74.

AIMCO FRAMINGHAM, LLC

 

75.

AIMCO GARDENS GP LLC

 

76.

AIMCO GP LA, L.P.

 

77.

AIMCO GRANADA, L.L.C.

 

78.

AIMCO HERMOSA TERRACE GP, LLC

 

79.

AIMCO HERMOSA TERRACE LP, LLC

 

80.

AIMCO HILLMEADE, LLC

 

81.

AIMCO HOLDINGS I, LLC

 

82.

AIMCO HOLDINGS II, LLC

 

83.

AIMCO HOLDINGS QRS, INC.

 

84.

AIMCO HOLDINGS, L.P.

 

85.

AIMCO HORIZONS WEST APARTMENTS, LLC

 

86.

AIMCO HP/SWAP, LLC

 

87.

AIMCO HYDE PARK TOWER, L.L.C.

 

88.

AIMCO INDIGO GP, LLC

 

89.

AIMCO INDIGO, L.P.

 

90.

AIMCO IPLP, L.P.

 

91.

AIMCO KEY TOWERS, L.P.

 

92.

AIMCO LA JOLLA TERRACE GP, LLC

 

93.

AIMCO LA JOLLA TERRACE LP, LLC

 

94.

AIMCO LA QRS, INC.

 

95.

AIMCO LEAHY SQUARE APARTMENTS, LLC

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

 

96.

AIMCO LJC, LLC

 

97.

AIMCO LOCUST ON THE PARK MEMBER I, LLC

 

98.

AIMCO LOCUST ON THE PARK MEMBER II, LLC

 

99.

AIMCO LOCUST ON THE PARK, LLC

 

100.

AIMCO LP LA, LP

 

101.

AIMCO MADERA VISTA, LLC

 

102.

AIMCO MALIBU CANYON, LLC

 

103.

AIMCO MAPLE BAY, L.L.C.

 

104.

AIMCO MERRILL HOUSE, L.L.C.

 

105.

AIMCO MEZZO, LLC

 

106.

AIMCO MILAN, LLC

 

107.

AIMCO MONTEREY GROVE APARTMENTS TIC 2, LLC

 

108.

AIMCO MONTEREY GROVE APARTMENTS, LLC

 

109.

AIMCO N.P. LOFTS, L.P.

 

110.

AIMCO NORTH ANDOVER, L.L.C.

 

111.

AIMCO ONE ARDMORE PLACE MEMBER I, LLC

 

112.

AIMCO ONE ARDMORE PLACE MEMBER II, LLC

 

113.

AIMCO ONE ARDMORE PLACE, LLC

 

114.

AIMCO ONE CANAL, LLC

 

115.

AIMCO ONE MARKET STREET LESSEE, LLC

 

116.

AIMCO ONE MARKET STREET MEMBER, LLC

 

117.

AIMCO ONE MARKET STREET URBAN RENEWAL, LLC

 

118.

AIMCO OPPORTUNITY FUND 3A, LP

 

119.

AIMCO OPPORTUNITY FUND 3A-2, LP

 

120.

AIMCO OPPORTUNITY ZONE 3A BUSINESS, LP

 

121.

AIMCO PACIFICA GP, LLC

 

122.

AIMCO PACIFICA PARK, L.P.

 

123.

AIMCO PALAZZO ACQUISITION, LLC

 

124.

AIMCO PARK AND 12TH, LLC

 

125.

AIMCO PARK LA BREA HOLDINGS, LLC

 

126.

AIMCO PARK LA BREA SERVICES, LLC

 

127.

AIMCO PARK LA BREA, INC.

 

128.

AIMCO PATHFINDER VILLAGE APARTMENTS GP, LLC

 

129.

AIMCO PATHFINDER VILLAGE APARTMENTS, L.P.

 

130.

AIMCO PLEASANT STREET, LLC

 

131.

AIMCO PROPERTIES FINANCE CORP.

 

132.

AIMCO PROPERTIES FINANCE PARTNERSHIP, L.P.

 

133.

AIMCO PROPERTIES, LLC

 

134.

AIMCO PROSPECT 400 GP, LLC

 

135.

AIMCO PROSPECT 400, L.P.

 

136.

AIMCO QRS GP, LLC

 

137.

AIMCO RAMBLEWOOD, L.L.C.

 

138.

AIMCO RIVER CLUB, LLC

 

139.

AIMCO ROBIN DRIVE GP, LLC

 

140.

AIMCO ROBIN DRIVE, L.P.

 

141.

AIMCO ROYAL CREST - NASHUA, L.L.C.

 

142.

AIMCO SAN BRUNO APARTMENTS PARTNERS, L.P.

 

143.

AIMCO SCHAUMBURG-OXFORD, LLC

 

144.

AIMCO SCOTCHOLLOW APARTMENTS GP, LLC

 

145.

AIMCO SCOTCHOLLOW APARTMENTS, L.P.

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

 

146.

AIMCO SELECT PROPERTIES, L.P.

 

147.

AIMCO SERVICE COMPANY, LLC

 

148.

AIMCO SOUTHSTAR LOFTS MEMBER I, LLC

 

149.

AIMCO SOUTHSTAR LOFTS MEMBER II, LLC

 

150.

AIMCO SOUTHSTAR LOFTS, LLC

 

151.

AIMCO SUBSIDIARY REIT I, LLC

 

152.

AIMCO SUNSET ESCONDIDO, L.L.C.

 

153.

AIMCO TOWNSHIP AT HIGHLANDS APARTMENTS, LLC

 

154.

AIMCO TREMONT, LLC

 

155.

AIMCO UBS ACQUISITIONS, L.P.

 

156.

AIMCO UBS, LLC

 

157.

AIMCO VANTAGE POINTE, L.L.C.

 

158.

AIMCO VENEZIA, LLC

 

159.

AIMCO VILLA DEL SOL, L.P.

 

160.

AIMCO WARWICK, L.L.C.

 

161.

AIMCO WATERWAYS VILLAGE, LLC

 

162.

AIMCO WAVERLY, LLC

 

163.

AIMCO WESTCHESTER PARK, LLC

 

164.

AIMCO WEXFORD VILLAGE II, L.L.C.

 

165.

AIMCO WEXFORD VILLAGE, L.L.C.

 

166.

AIMCO YACHT CLUB AT BRICKELL, LLC

 

167.

AIMCO YORKTOWN, L.P.

 

168.

AIMCO/BETHESDA EMPLOYEE, L.L.C.

 

169.

AIMCO/BETHESDA HOLDINGS, INC.

 

170.

AIMCO/BLUFFS, L.L.C.

 

171.

AIMCO/BRANDYWINE, L.P.

 

172.

AIMCO/CHICKASAW, L.L.C.

 

173.

AIMCO/FARMINGDALE, L.L.C.

 

174.

AIMCO/IPT, INC.

 

175.

AIMCO/LAKE RIDGE, L.L.C.

 

176.

AIMCO/LEXINGTON, L.L.C.

 

177.

AIMCO/NASHUA, L.L.C.

 

178.

AIMCO/NHP PROPERTIES, INC.

 

179.

AIMCO/PARK TOWNE PLACE ASSOCIATES GP, LLC

 

180.

AIMCO/RAVENSWORTH ASSOCIATES GP, LLC

 

181.

AIMCO/SOUTHRIDGE, L.L.C.

 

182.

AIMCO/SWAP, L.L.C.

 

183.

AIMCO/WESTRIDGE, L.L.C.

 

184.

AMBASSADOR APARTMENTS, L.P.

 

185.

AMBASSADOR IX, INC.

 

186.

AMBASSADOR IX, L.P.

 

187.

AMREAL CORPORATION

 

188.

ANGELES INCOME PROPERTIES 6, LP

 

189.

ANGELES INVESTMENT PROPERTIES, INC.

 

190.

ANGELES PARTNERS XII, LP

 

191.

ANGELES PROPERTIES, INC.

 

192.

ANGELES REALTY CORPORATION II

 

193.

AP XII TWIN LAKE TOWERS, LLC

 

194.

APMSF COMMON LLC

 

195.

APMSF HOLDINGS LLC

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

 

196.

APMSF INVESTOR LLC

 

197.

APMSF PHASE 1 LLC

 

198.

APMSF PHASE 1B LLC

 

199.

APMSF PHASE 1C LLC

 

200.

APMSF PHASE 1D LLC

 

201.

APMSF TRS MEMBER LLC

 

202.

BAY PARC PLAZA APARTMENTS, L.P.

 

203.

BAYBERRY HILL, L.L.C.

 

204.

BRIARCLIFFE-OXFORD ASSOCIATES LIMITED PARTNERSHIP

 

205.

BRICKELL BAY TOWER LTD

 

206.

BRICKELL BAY TOWER SPE, LLC

 

207.

BRICKELL BAY TOWER, INC.

 

208.

BROAD RIVER PROPERTIES, L.L.C.

 

209.

BROOKWOOD LIMITED PARTNERSHIP

 

210.

BURKSHIRE COMMONS APARTMENTS PARTNERS, L.P.

 

211.

CALMARK HERITAGE PARK II LIMITED PARTNERSHIP

 

212.

CALMARK INVESTORS, LTD., A CALIFORNIA LIMITED PARTNERSHIP

 

213.

CAMARILLO-ROSEWOOD ASSOCIATES LIMITED PARTNERSHIP

 

214.

CCIP PLANTATION GARDENS, L.L.C.

 

215.

CCIP STERLING, L.L.C.

 

216.

CCIP STERLING, L.P.

 

217.

CCP IV ASSOCIATES, LTD.

 

218.

CCP IV KNOLLWOOD, LLC

 

219.

CCP/IV RESIDENTIAL GP, L.L.C.

 

220.

CEDAR RIM APARTMENTS, LLC

 

221.

CHANTILLY PARTNERS LIMITED PARTNERSHIP

 

222.

CHESTNUT HILL ASSOCIATES LIMITED PARTNERSHIP

 

223.

CHICKASAW-OXFORD ASSOCIATES LIMITED PARTNERSHIP

 

224.

CHURCH STREET ASSOCIATES LIMITED PARTNERSHIP

 

225.

CONCAP EQUITIES, INC.

 

226.

CONGRESS REALTY COMPANIES LIMITED PARTNERSHIP

 

227.

CONGRESS REALTY CORP.

 

228.

CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES, LP

 

229.

CONSOLIDATED CAPITAL PROPERTIES IV, LP

 

230.

COOPER RIVER PROPERTIES, L.L.C.

 

231.

CPF CREEKSIDE, LLC

 

232.

CRC CONGRESS REALTY CORP.

 

233.

FARMINGDALE-OXFORD ASSOCIATES LIMITED PARTNERSHIP

 

234.

FLAMINGO SOUTH ACQUISITIONS, LLC

 

235.

FOUR QUARTERS HABITAT APARTMENTS ASSOCIATES, LTD.

 

236.

FOX ASSOCIATES '84

 

237.

FOX CAPITAL MANAGEMENT CORPORATION

 

238.

FOX PARTNERS

 

239.

FOX PARTNERS II

 

240.

FOX PARTNERS VIII

 

241.

FOX REALTY INVESTORS

 

242.

GEORGETOWN 20Y APARTMENTS, L.L.C.

 

243.

GP REAL ESTATE SERVICES II INC.

 

244.

GP-OP PROPERTY MANAGEMENT, LLC

 

245.

HC/OAC, L.L.C.

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

 

246.

HERITAGE PARK II INC.

 

247.

HERITAGE PARK INVESTORS, INC.

 

248.

HUNT CLUB PARTNERS, L.L.C.

 

249.

HUNTER'S GLEN AP XII GP, LLC

 

250.

HUNTERS GLEN AP XII LIMITED PARTNERSHIP

 

251.

IPLP ACQUISITION I LLC

 

252.

ISTC CORPORATION

 

253.

JAMES-OXFORD LIMITED PARTNERSHIP

 

254.

LA BROADCAST CENTER GP LLC

 

255.

LA BROADCAST CENTER QRS INC.

 

256.

LA CRESCENT GARDENS GP LLC

 

257.

LA CRESCENT GARDENS LP

 

258.

LA CRESCENT GARDENS QRS INC.

 

259.

LA HILLCRESTE APARTMENTS LLC

 

260.

LA INDIAN OAKS GP LLC

 

261.

LA INDIAN OAKS LP

 

262.

LA INDIAN OAKS QRS INC.

 

263.

LA JOLLA TERRACE A LIMITED PARTNERSHIP

 

264.

LA LAKES GP LLC

 

265.

LA LAKES LP

 

266.

LA LAKES QRS INC.

 

267.

LA MALIBU CANYON GP LLC

 

268.

LA MALIBU CANYON LP

 

269.

LA MALIBU CANYON QRS INC.

 

270.

LA PARK LA BREA A LLC

 

271.

LA PARK LA BREA B LLC

 

272.

LA PARK LA BREA C LLC

 

273.

LA PARK LA BREA LLC

 

274.

LAC PROPERTIES GP II LIMITED PARTNERSHIP

 

275.

LAC PROPERTIES GP III LIMITED PARTNERSHIP

 

276.

LAC PROPERTIES OPERATING PARTNERSHIP, L.P.

 

277.

LAC PROPERTIES QRS II INC.

 

278.

LAC PROPERTIES QRS III INC.

 

279.

LAFAYETTE MANOR ASSOCIATES LIMITED PARTNERSHIP

 

280.

LAKE RIDGE-OXFORD ASSOCIATES LIMITED PARTNERSHIP

 

281.

LAKERIDGE-ISLAND CLUB APARTMENTS PARTNERS, L.P.

 

282.

LAZY HOLLOW PARTNERS

 

283.

LEXINGTON-OXFORD ASSOCIATES L.P.

 

284.

LINCOLN MARINERS ASSOCIATES LIMITED

 

285.

LINCOLN PLACE APARTMENTS MT GP, LLC

 

286.

LINCOLN PLACE APARTMENTS MT, LP

 

287.

LINCOLN PROPERTY COMPANY NO. 409, LTD.

 

288.

LJC ACQUISITIONS, LLC

 

289.

M & P DEVELOPMENT COMPANY

 

290.

MADISON RIVER PROPERTIES, L.L.C.

 

291.

MAERIL, INC.

 

292.

MAYER BEVERLY PARK LIMITED PARTNERSHIP

 

293.

MCZ/CENTRUM FLAMINGO II, L.L.C.

 

294.

MCZ/CENTRUM FLAMINGO III, L.L.C.

 

295.

MONROE CORPORATION

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

 

296.

MONROE-OXFORD ASSOCIATES LIMITED PARTNERSHIP

 

297.

MORTON TOWERS APARTMENTS, L.P.

 

298.

MORTON TOWERS HEALTH CLUB, LLC

 

299.

NASHUA-OXFORD-BAY ASSOCIATES LIMITED PARTNERSHIP

 

300.

NATIONAL BOSTON LOFTS ASSOCIATES, LLLP

 

301.

NATIONAL CORPORATION FOR HOUSING PARTNERSHIPS

 

302.

NATIONAL PROPERTY INVESTORS III, LP

 

303.

NHP A&R SERVICES, LLC

 

304.

NHP PARTNERS TWO LIMITED PARTNERSHIP

 

305.

NHP-HG FOUR, INC.

 

306.

NHPMN MANAGEMENT, L.P.

 

307.

NHPMN MANAGEMENT, LLC

 

308.

NHPMN-GP, INC.

 

309.

NP BANK LOFTS ASSOCIATES, L.P.

 

310.

NPI EQUITY INVESTMENTS II, INC.

 

311.

NPI EQUITY INVESTMENTS, INC.

 

312.

OAC INVESTMENT, INC.

 

313.

OAC L.L.C.

 

314.

OAC LIMITED PARTNERSHIP

 

315.

OAMCO VII, L.L.C.

 

316.

OAMCO XI, L.L.C.

 

317.

OAMCO XIX, L.L.C.

 

318.

OAMCO XIX, L.P.

 

319.

OAMCO XV, L.L.C.

 

320.

OAMCO XVI, L.L.C.

 

321.

OAMCO XXIII, L.L.C.

 

322.

OP PROPERTY MANAGEMENT, L.P.

 

323.

OP PROPERTY MANAGEMENT, LLC

 

324.

OXFORD APARTMENT COMPANY, INC.

 

325.

OXFORD ASSOCIATES '82 LIMITED PARTNERSHIP

 

326.

OXFORD ASSOCIATES '84 LIMITED PARTNERSHIP

 

327.

OXFORD ASSOCIATES '85 LIMITED PARTNERSHIP

 

328.

OXFORD EQUITIES CORPORATION

 

329.

OXFORD EQUITIES CORPORATION III

 

330.

OXFORD HOLDING CORPORATION

 

331.

OXFORD INVESTMENT CORPORATION

 

332.

OXFORD INVESTMENT II CORPORATION

 

333.

OXFORD MANAGERS I LIMITED PARTNERSHIP

 

334.

OXFORD PARTNERS X, L.L.C.

 

335.

OXFORD REALTY FINANCIAL GROUP, INC.

 

336.

OXFORD-COLUMBIA ASSOCIATES, A MARYLAND LIMITED PARTNERSHIP

 

337.

PARK LA BREA ACQUISITION, LLC

 

338.

PARK TOWNE PLACE ASSOCIATES LIMITED PARTNERSHIP

 

339.

POST RIDGE ASSOCIATES, LTD., LIMITED PARTNERSHIP

 

340.

RAMBLEWOOD LIMITED PARTNERSHIP

 

341.

RAVENSWORTH ASSOCIATES LIMITED PARTNERSHIP

 

342.

RAVENSWORTH ASSOCIATES, LLC

 

343.

REEDY RIVER PROPERTIES, L.L.C.

 

344.

RESCORP DEVELOPMENT, INC.

 

345.

RI-15 GP, LLC

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

 

346.

RI-15 LIMITED PARTNERSHIP

 

347.

RIVER LOFT APARTMENTS LIMITED PARTNERSHIP

 

348.

RIVER LOFT ASSOCIATES LIMITED PARTNERSHIP

 

349.

RIVERCREST APARTMENTS, L.P.

 

350.

ROYAL CREST ESTATES (MARLBORO), L.L.C.

 

351.

SOUTHRIDGE-OXFORD LIMITED PARTNERSHIP

 

352.

ST. GEORGE VILLAS LIMITED PARTNERSHIP

 

353.

THE NATIONAL HOUSING PARTNERSHIP

 

354.

THE NATIONAL HOUSING PARTNERSHIP II TRUST

 

355.

THE OAK PARK PARTNERSHIP LIMITED PARTNERSHIP

 

356.

TUJUNGA GARDENS LIMITED PARTNERSHIP

 

357.

UNIVERSAL BOOT SHOPS, A CALIFORNIA GENERAL PARTNERSHIP

 

358.

WATERFORD VILLAGE, L.L.C.

 

359.

WATERS LANDING PARTNERS, L.L.C.

 

360.

WESTRIDGE-OXFORD LIMITED PARTNERSHIP

 

361.

WILLIAMSBURG LIMITED PARTNERSHIP

 

362.

WL/OAC, L.L.C.

 

363.

ZIMCO XI L.L.C.

 

364.

ZIMCO XVIII L.L.C.

 

365.

ZIMCO/CHANTILLY CORPORATION

 

366.

ZIMCO/MONROE CORPORATION XI

US_Active\114514732\V-7

1880008.01-NYCSR03A - MSW